DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 26-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  The limitations of: “vacuum forming a flexible circuit; trimming the vacuum formed flexible circuit” (claim 26, lines 2-3) was not described in the specification in such a way as to enable one skilled in the art to make the invention.  It is unknown how to form or trim the flexible circuit by vacuum forming as well as the flexible circuit comprise what structures/material.  It’s known in the art that only certain elements (dielectric/resin/plastic material) of the flexible circuit can be formed by vacuum forming.  Paragraphs 478+ of the specification do not describe how to vacuum form a flexible circuit. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Since it is unknow as to how “vacuum forming a flexible circuit; trimming the vacuum formed flexible circuit” (claim 26, lines 2-3) the claims are vague and indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26-27, 29-30 and 32-33 as best understood are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 9,937,001 to Nakamura in view of U.S. Patent 9,266,310 to Krogdahl et al.
Regarding claims 26-27, Nakamura disclose a method of manufacturing a flexible circuit electrode assembly, the method comprising: attaching a flexible circuit (150) to a jaw member (322/324) of a clamp jaw assembly (see Figs. 2B and 3B) except for the steps of vacuum forming a flexible circuit and trimming the vacuum formed flexible circuit.  Krogdahl et al teach the step of forming a flexible circuit board (see Col. 3, lines 29-35) by vacuum laminating layers of the circuit board together in a molding tool and trim the circuit (see Figs. 7, 9 and their descriptions) for making a flexible circuit having conformal coating layer (see Col. 8 line 4) and resulting in a smooth flat surface (see Col. 9, lines 18-20).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to modify the invention of Nakamura by utilizing the vacuum forming the flexible circuit as taught by  Krogdahl et al for obtaining a flexible circuit having better appearance and bonding strength (see Col. 1, lines 20-30).
	Regarding claims 29-30 and 32-33, Nakamura disclose flexible circuit to a jaw member having a complementary jaw member profile to the profile of the vacuum formed flexible circuit (see Fig. 3A); adhering the flexible circuit (150) to the jaw members (upper and lower 322/324) with adhesive (see Col. 6, lines 62-63)

Claims 28 and 31, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura/Krogdahl et al as applied above, and further in view of U.S. Patent 9,017,370 to Reschke et al.
Nakamura/Krogdahl et al as applied and relied above do not disclose the step of attach the trimmed vacuum formed flexible circuit to the jaw member of the clamp jaw assembly comprises molding the trimmed vacuum formed flexible circuit over the jaw member with an overmold.  Reschke et al teach the step of attaching the electrode plate (112/122) to the yaw members with an overmold in a molding process as well-known techniques (see Col. 6, lines 22-28).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to further modify the invention of Nakamura/Krogdahl et al by utilizing a molding process with an overmold as taught by Reschke et al for firmly attaching the trimmed vacuum formed flexible circuit to the jaw member.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Prior art cited for their general teaching of manufacturing a flexible electrode assembly.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONGHAI D NGUYEN whose telephone number is (571)272-4566. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DN/								/DONGHAI D NGUYEN/September 30, 2022 	                                           Primary Examiner, Art Unit 3729